Title: From David Humphreys to Timothy Pickering, 6 April 1781
From: Humphreys, David
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters April 6 1781
                        
                        I have received your report respecting the Teams and presented it to His Excellency, who directs me to inform
                            you, that if upon the return of the person you Mention; the necessary Teams shall not be furnished—He will Order a
                            Detachment of Horse to obtain them, under Your direction, in such a Manner, as shall be most equitable & least
                            burdensome to the People. I am Dear Sir Your Most Obed. Servt
                        
                            D. Humphrys A.D.C.
                        
                    